             Case 2:18-cv-01246-WBS-AC Document 31 Filed 06/16/20 Page 1 of 2


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2
     CITY OF VALLEJO, City Hall
 3   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 4   Tel: (707) 648-4545
 5   Fax: (707) 648-4687

 6
 7
     A PROFESSIONAL CORPORATION
 8   John R. Whitefleet, SBN 213301
     350 University Ave., Suite 200
 9   Sacramento, California 95825
     TEL: 916.929.1481
10   FAX: 916.927.3706

11   Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN
12
13
                                      UNITED STATES DISTRICT COURT
14                                          EASTERN DISTRICT
15
16   ROBERT STRONG,                                    Case No.: 2:18-CV-01246-WBS-AC

17                     Plaintiff,                      STIPULATION TO MODIFY STATUS
18                                                     PRETRIAL SCHEDULING ORDER;
             vs.                                       ORDER
19
     CITY OF VALLEJO, JARRETT TONN;
20   ANDREW BIDOU, and DOE VALLEJO
21   POLICE OFFICERS 1-25,                             Complaint File: 05/15/2018

22                     Defendants.
23   ___________________________________/

24           Plaintiff ROBERT STRONG and Defendants CITY OF VALLEJO, JARRETT TONN, and

25   ANDREW BIDOU by and through their respective counsel of record, hereby stipulate that the Status

26   (Pretrial Scheduling) Order dated January 9, 2019, be modified to vacate the July 6, 2020 Final Pretrial

27   Conference and the August 4, 2020 trial dates.

28   ///

     {02221143.DOCX}                                  1

                       STIPULATION TO MODIFY STATUS PRETRIAL SCHEDULING ORDER; ORDER
             Case 2:18-cv-01246-WBS-AC Document 31 Filed 06/16/20 Page 2 of 2


 1           Good cause exists to vacate said dates due to the pending Motions for Summary Judgment and
 2   the difficulties presented by COVID-19. Accordingly, the parties agree to vacate the pending Final
 3   Pretrial Conference and Trial dates. The parties suggest a further Status Conference be scheduled in
 4   August to assess if a trial can be set at that time.
 5
 6                                                   Respectfully submitted,
 7
     Dated: June 15, 2020                            LAW OFFICE OF STANLEY GOFF
 8
 9                                                   By:        /s/ Stanley Goff (authorized on 06/12/2020
                                                                  Stanley Goff
10                                                                Attorney for Plaintiff ROBERT STRONG
11
12   Dated: June 15, 2020                            PORTER SCOTT
                                                     A PROFESSIONAL CORPORATION
13
14                                                   By: /s/ John R. Whitefleet
                                                             John R. Whitefleet
15                                                           Attorney for Defendants CITY OF VALLEJO,
16                                                           JARRETT TONN, ANDREW BIDOU

17
18
19
                                                        ORDER
20
             Good cause appearing, it is so ordered. A Further Status Conference is set for August 31, 2020
21
     at 1:30 p.m. A joint status report re further proceedings and proposed pretrial deadlines and trial dates
22
23   shall be filed no later than August 17, 2020.

24   Dated: June 15, 2020
25
26
27
28

     {02221143.DOCX}                                        2

                       STIPULATION TO MODIFY STATUS PRETRIAL SCHEDULING ORDER; ORDER
